DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 11-12, 14, 16-17, 19-23, and 25-31 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 17 recite, or similarly recite, inter alia,
“a processor configured to: 
extract one or more features related to the CO2 waveforms, wherein the one or more features comprises a shape of the CO2 waveforms over time; and 
determine an EtCO2 trend in the one or more extracted features related to the CO2 waveforms, wherein the trend, together with one or more parameters/variables selected from any of one or more background parameters, one or more physiological variables comprising: 
pupils' size, changes in pupils' size, difference between the two pupils' size, gasping, sweating, body temperature, changes in body temperature, tremor, color, changes in color, presenting heart rhythm, administered medication during CPR, or any combination thereof, and one or more baseline parameters related to the subject undergoing CPR, is associated with CPR efficiency....”
The closest references found during Examiner’s search of the prior art were US 2013/0324873 A1 to Babaeizadeh et al. and US 2009/0149723 A1 to Krauss et al. These references are close, however, each fails to disclose wherein the trend, together with one or more parameters/variables selected from any of one or more background parameters, one or more physiological variables comprising: pupils' size, changes in pupils' size, difference between the two pupils' size, gasping, sweating, body temperature, changes in body temperature, tremor, color, changes in color, presenting heart rhythm, administered medication during CPR, or any combination thereof, and one or more baseline parameters related to the subject undergoing CPR, is associated with CPR efficiency. Krauss discloses that heart rate may be associated with CPR efficiency, but this is a different concept than “presenting heart rhythm.” Rather than merely heart beats per minute, a presenting heart rhythm takes into account the morphology of the heart waveform and contains more information than heart rate alone. For these reasons, the combination of Babaeizadeh and Krauss fails to anticipate or render obvious the invention of claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791